Citation Nr: 1745731	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  09-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for benign hyperplasia of the prostate.

3.  Entitlement to an increased rating for traumatic arthritis of the left knee with painful motion, rated 10 percent disabling from July 19, 1999.

4.  Entitlement to a separate compensable rating for loss of visual acuity due to service-connected disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from November 1958 to October 1978.  The Veteran was awarded the Vietnam Service Medal with 2 Bronze Stars and the Vietnam Campaign Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran had a videoconference hearing before the undersigned Veterans' Law Judge in March 2016.  A transcript of that proceeding has been associated with the claims file.  

This case was remanded in April 2016 for additional development.  In a June 2017 decision, the Board denied service connection for a right finger disability, denied increased ratings for asthma and diabetes mellitus, and granted an increased rating for left lower extremity diabetic peripheral neuropathy.  The Board remanded the Veteran's remaining claims, listed on the title page, for additional development.  However, as discussed below, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded these claims in June 2017 to afford the Veteran examinations for his knee disabilities and eye disorder, and to obtain an addendum for the Veteran's prostate disorder.  Review of the record indicates that none of the development actions requested in the June 2017 remand were performed, and the Veteran's claims were not readjudicated in a Supplemental Statement of the Case.  See also September 2017 Appellate Brief.  Remand is required for compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2016, the Court of Appeals for Veterans Claims issued a decision which held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  Although the October 2016 examiner conducted range of motion testing for both of the Veteran's knees, it does not appear that the range of motion testing included testing for pain on both active and passive motion or in weight-bearing and nonweight-bearing positions.  Thus, remand for testing that complies with 38 C.F.R. § 4.59 (2017) and Correia v. McDonald is required.

With respect to the right knee and prostate claims, the examiner's opinions were conclusory and require further clarification.  For the Veteran's right knee claim, the examiner opined that there was insufficient evidence to pinpoint an exact etiology for the Veteran's disability, and that there was insufficient evidence to support the fact that his right knee disability was proximately due to or the result of service-connected disabilities.  As to the prostate disability, the examiner stated that the Veteran's prostate condition appeared to have resolved, and declined to provide opinions on that basis.  However, the Veteran had a prostate diagnosis during the pendency of the appeal and an opinion is still required.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).

Turning to the Veteran's loss of visual acuity, there is conflicting evidence of record regarding the cause of the Veteran's condition.  An October 2007 VA examination report indicated that areas of retinal ischemia may be consistent with severe non-proliferative diabetic retinopathy bilaterally.  A January 2009 optometry note indicated the Veteran had a diagnosis of hypertension with mild / moderate retinopathy in both eyes.  A February 2010 note indicated mild nonproliferative diabetic retinopathy in the Veteran's right eye.  However, subsequent records indicated that the Veteran did not have diabetic retinopathy, but instead had hypertensive retinal changes.  See, e.g., February 2011 VA optometry note; December 2014 VA optometry note.  An August 2015 ophthalmology note stated that the Veteran had mild vascular changes consistent with diabetic retinopathy in both eyes, though other records stated no diabetic retinopathy.  The October 2016 examiner stated that the Veteran had been diagnosed with cataracts / retinopathy, but stated that the specific etiology of the condition was unknown and that "a nexus between his cataracts / retinopathy cannot be endorsed."  

Given that the Veteran has been granted service connection for hypertension, and the exact nature or cause of his loss of visual acuity is unclear, additional medical clarification is necessary.

As the service connection claims are being remanded, the outcome of which could affect the Veteran's TDIU claim, the claim for TDIU is inextricably intertwined with the service connection claims and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his service-connected left knee disability, and the etiology of his claimed right knee disability.  The electronic claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed. 

**The examiner should test range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.**  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  The examiner should report the Veteran's range of motion in terms of degrees in terms of flexion and extension, and should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  

The examiner should specify the point during motion that the Veteran experiences pain.  The examiner's report should include a description of the above factors that pertain to functional loss due to the right and left knee disabilities that develop on repetitive use or during flare-up, and to the extent possible offer that description in terms of degrees of range of motion.  

With respect to the Veteran's right knee disability, the examiner should respond to the following:

a)  Identify any currently diagnosed right knee disability present since April 2007.  

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by or related to service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is caused by a service-connected disability or disabilities.

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disability is aggravated by a service-connected disability or disabilities.  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the opinion is that any of the Veteran's service-connected disabilities aggravated his right knee disability, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Forward the claims file to an appropriate clinician skilled in the diagnosis and treatment of prostate disorders.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The clinician should review the entire claims file, to include this remand, and respond to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was caused by or is otherwise related to active service, to include exposure to herbicide agents.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was caused by the Veteran's service-connected disabilities.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any prostate disorder diagnosed since October 2007, including benign prostate hyperplasia, was aggravated by the Veteran's service-connected disabilities.

In rendering the requested opinions, the examiner should comment on the opinions of the January 2012 VA examiner and March 2012 VA clinician, and reconcile his or her opinions with those reports.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

If the opinion is that any of the Veteran's service-connected disabilities aggravated a prostate disorder, to the extent possible the examiner should specify the degree of disability resulting from such aggravation.

A complete rationale for any opinion offered must be provided.  If the examiner is unable to offer any of the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for an appropriate examination of any diagnosed eye disorder.  The examiner is requested to review the electronic claims file and to indicate that such a review has been accomplished.  The examiner is requested to obtain a complete history from the Veteran and conduct an examination, with any indicated diagnostic testing.

After completing the following, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed right and left eye disorder was caused or aggravated by his service-connected diabetes mellitus or diabetic nephropathy with hypertension.

The examiner is invited to consider the following relevant evidence:  the October 2007 VA examination report noting areas of retinal ischemia may be consistent with severe non-proliferative diabetic retinopathy bilaterally; the January 2009 optometry note indicating a diagnosis of hypertension with mild / moderate retinopathy in both eyes; the February 2010 record showing mild nonproliferative diabetic retinopathy in the Veteran's right eye (see also February 2011 VA optometry note; December 2014 VA optometry note); the August 2015 ophthalmology note showing mild vascular changes consistent with diabetic retinopathy in both eyes; and the October 2016 examination report noting a diagnosis of with cataracts / retinopathy.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against.  The term "aggravated" means a permanent worsening of the underlying condition beyond the natural progress of the disease, as opposed to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.  

4.  Following completion of the foregoing, the AOJ must review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a Supplemental Statement of the Case to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




